Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claims 1-4 remain as Claims 1-4.
Claim 6 becomes Claim 5, which depends on claim 1; reads as “The coated particle according to Claim 1”. 
Claim 7 becomes Claim 6, which depends on claim 1; reads as “An epoxy resin composition comprising the coated particle according to Claim 1 and an epoxy resin.”
Claim 8 becomes Claim 7, which depends on claim 6; reads as “An adhesive comprising the epoxy resin composition according to Claim 6.” 
Claim 9 becomes Claim 8.
Claim 10 becomes Claim 9.
Claim 11 becomes Claim 10, which depends on claim 8; reads as “The method according to Claim 8”. 
Claim 12 becomes Claim 11, which depends on claim 10; reads as “The method according to Claim 10”.
Claim 13 becomes Claim 12, which depends on claim 8; reads as “The method according to Claim 8”.
Claim 14 becomes Claim 13, which depends on claim 8; reads as “The method according to Claim 8”.
Claim 15 becomes Claim 14, which depends on claim 9; reads as “The method according to Claim 9”.
Claim 16 becomes Claim 15, which depends on claim 14; reads as “The method according to Claim 14”.
Claim 17 becomes Claim 16, which depends on claim 9; reads as “The method according to Claim 9”.
Claim 18 becomes Claim 17, which depends on claim 9; reads as “The method according to Claim 9”.

Reasons for Allowance
3.	Claims 1, 9, and 10 were amended to include limitations supported at pages 5-6, paragraph [0012] of the specification as originally filed.
	New Claims 11 (see page 20, paragraph [0042]), 12 (see page 20, paragraph [0042]), 13 (see page 5, paragraph [0012]), 14 (see pages 6-7, paragraph [0014]), 15 (see page 20, paragraph [0042]), 16 (see page 20, paragraph [0042]), 17 (see page 5, paragraph [0012]) and 18 (see pages 6-7, paragraph [0014]), were also added which are supported by the specification as originally filed. 
	Thus, no new matter is present.
	See Claim Amendment dated 04/29/2022. 
4.	The claim objection set forth in paragraph 2 of the previous Office action mailed 02/03/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 6 to correct its informality and in light of applicants’ explanation provided at page 12 of their Remarks filed 04/29/2022.
	See also Claim Amendment dated 04/29/2022. 
5.	The present claims are allowable over the prior art references of record, namely Tanaka et al. (US 2017/01375631) and Uetsuka et al. (US 2008/0280103).
6.	None of these references cited individually or in combination teaches or would have suggested the claimed specific coated particle.  In particular, Tanaka et al. disclose coated particles comprising curing agent particles for epoxy resin wherein the surface of the curing agent particles for epoxy resin are coated (Paragraph [0001]). Tanaka et al. also disclose that the curing agent particles also comprise urea compounds, including toluene bis (dimethyl urea) (Paragraphs [0031]-[0033]).  While Tanaka et al. disclose that its coating material comprises an alkoxy compound (Paragraph [0030]), they do not specifically mention using a coating comprising Group 4 or Group 13 element selected from a compound selected from alkoxide compounds and compounds represented by formulas (1) or (2) as required by the claims of the present application.  Uetsuka et al.  do not remedy the above deficiencies of Tanaka et al.  Uetsuka et al. only disclose the use of a coating agent comprising titanium or aluminum alkoxide compounds (corresponding to the claimed Group 4 or Group 13 element- containing compound) coated onto various substrates (Paragraphs [0001], [0008], [0024], and [0027]).  However, like Tanaka et al., Uetsuka et al. do not teach or would have suggested the addition of using a coating comprising Group 4 or Group 13 element selected from a compound selected from alkoxide compounds and compounds represented by formulae (1) or (2) as required by the claims of the present application.  Thus, the collective teachings of Tanaka et al. and Uetsuka et al. would not have suggested the claimed specific coated particle.
	Moreover, for the same reasons set forth above, the obviousness double patenting rejection based on the claims of U.S. Patent No. 10,450,407 in view of Uetsuka et al. (US 2008/0280103) set forth in paragraph 3 of the previous Office action mailed 02/03/2022 is no longer applicable and thus, withdrawn. 
Accordingly, claims 1-4 and 6-18 are deemed allowable over the prior art references of record.

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants 07/10/2020.